Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Amendments filed on 05/04/2022, wherein Claims 1-3, 10, 13, and 14 have been amended. Claims 1-20 are pending.

Response to Arguments
Regarding 35 USC 112(b) rejection: Applicant's arguments filed on 05/04/2022, with respect to 35 USC 112(b) rejection, have been fully considered and they are persuasive. The 35 USC 112(b) rejection is withdrawn.

Regarding 35 USC 101 rejection: Applicant's arguments filed on 03/07/2022, with respect to 35 USC 101 rejection, have been fully considered but are moot because of the new ground of rejection necessitated by the amendments.

Regarding 35 USC 103 rejection: Applicant’s arguments filed on 05/04/2022 with respect to claims 1-20, have been considered but are moot because of the new ground of rejection necessitated by the amendments.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to an abstract idea without significantly more. The claims recite an
abstract idea as discussed below. This abstract idea is not integrated into a practical
application for the reasons discussed below. The claims do not include additional
elements that are sufficient to amount to significantly more than the judicial exception
for the reasons discussed below.
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are
to one of the statutory categories of invention. Applied to the present application, the
claims belong to one of the statutory classes of a process/product.
Step 2A of the 2019 Guidance is divided into two Prongs. Prong 1 requires the
examiner to determine if the claims recite an abstract idea, and further requires that
the abstract idea belong to one of three enumerated groupings: mathematical
concepts, mental processes, and certain methods of organizing human activity.
	Independent Claim 1 is copied below, with the limitations belonging to an
abstract idea highlighted in bold.
	Claim 1. A method comprising: 
measuring a set of load responses of an asset for a sample of traffic loading events caused by objects of unknown weight passing over the asset; 
determining at least one statistical parameter from the set of load responses;
determining a corresponding statistical parameter of known object weights of a population of objects assumed to be loading the asset; 
assigning an object weight to a load response of the set of load responses based on correlation of the at least one statistical parameter to the corresponding statistical parameter; and 
inferring a structural health of the asset from observing the load response and the object weight.  
	The claim limitations in the abstract idea have been highlighted in bold above;
the remaining limitations are ''additional elements''.
Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial
exception (abstract idea). In the above claim, the highlighted portion constitutes an
abstract idea because, under a broadest reasonable interpretation, it recites limitations
that fall into recite an abstract idea exceptions. Specifically, under the 2019 Revised
Patent Subject Matter Eligibility Guidance, part of it falls into the grouping of subject
matter when recited as such in a claim limitation that covers a mathematical concept, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
These limitations are:
determining at least one statistical parameter from the set of load
responses;
determining a corresponding statistical parameter of known object weights
loading the asset;
correlation of the extracted statistical parameter to the corresponding statistical parameter.
The other part of it covers mental processes - concepts performed in the human
mind including an observation, evaluation, judgement, and/or opinion.
These limitations are:
assigning an object weight to a load response of the set of load responses based on …;
inferring a structural health of the asset from observing the load response and the object weight.  
These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
According to the 2019 PEG: "If a claim, under its broadest reasonable
interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental processes category unless the claim cannot
practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp.,
838 F.3d 1307, 1318 (Fed. Cir. 2016) ("[W]ith the exception of generic computer
implemented steps, there is nothing in the claims themselves that foreclose them from
being performed by a human, mentally or with pen and paper.' '); Mortg. Grader, Inc. v.
First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016) (holding that
computer-implemented method for "anonymous loan shopping' ' was an abstract idea
because it could be "performed by humans without a computer''); Versata Dev. Grp. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims
that required the use of a computer and still found that the underlying, patent-ineligible
invention could be performed via pen and paper or in a person's mind.'')."
Independent Claim 10 is copied below, with the limitations belonging to an
abstract idea highlighted in bold.
	Claim 10. A system, comprising: 
sensors disposed on an asset and configured to measure a set of load responses of the asset for a sample of traffic loading events caused by objects of unknown weight passing over the asset; 
a database of known object weights of a population of objects assumed to be loading the asset; and 
a processor configured to: 
determine at least one statistical parameter from the set of load responses; 
determine a corresponding statistical parameter of the known object weights loading the asset; 
assign an object weight to a load response of the set of load responses based on correlation of the at least one statistical parameter to the corresponding statistical parameter; and 
infer a structural health of the asset from observing the load response and the object weight.  
Similar analysis is applied to the abstract ideas of Claim 10.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that
integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1: 
a step of "measuring a set of load responses of an asset for a
sample of traffic loading events caused by objects of unknown weight".
In Claim 10: 
sensors;
a database; 
a processor.
The additional elements in Claims 1 and 10, of a "measuring a set of load responses of an asset for a sample of traffic loading events caused by objects of unknown weight,” “sensors,” "a database,” and "a processor” are not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. "A processor" (generic unit), ''a database" (generic unit) are generally recited and are not qualified as particular machines. A step of "measuring a set of load responses of an asset for a sample of traffic loading events caused by objects of unknown weight” and "sensors'' represents mere data gathering and represents extra-solution activity to the judicial exception. 
In conclusion, the above additional elements, considered individually and
in combination with the other claim elements do not reflect an improvement to
other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
	However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step B analysis), disclosing additional elements such as US20140008132A1 to Kamamann et aL, that discloses measuring a set of load responses; US20130275059A 1 to Bernhard et aL, US20130245879A 1 to Torres et aL, and US20170363504A 1 to Winant et aL, which disclose sensors, processors, and databases.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-9 and 11-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regard to the independent claims.
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over
US20140008132 to Kamamann et al. (hereinafter Kamamann) in view of
US20150198502A 1 Phares et al. (hereinafter Phares), in further view of US20170108456 to Alizadeh et al. (hereinafter Alizadeh), and in further view of WO2021156784A1 Lany et al. (hereinafter Lany).

	Regarding Claim 1: Kamamann discloses:
“A method comprising: measuring a set of load responses of an asset for a sample of traffic loading events caused by objects of unknown weight” (para 0056 - 'The statistically evaluated measured values from the torque analysis are correlated with mean values or median values from the additive or relative load detection (interpreted as load response, added by examiner) using the tire contact area length 1 measured on the wheel side, the tire pressure values or the measured wheel loads"; para 0057 - "the detected measured values (tire pressure, tire contact length 1, engine torque) can be divided into groups of variables corresponding to the magnitude of the respective values");
“determining at least one statistical parameter from the set of load responses” (para 0056 - "The advantage of the detection of the load by correlation with the torque
analysis is that this method functions largely independently of aging influences. Other
external interference variables, such as the surface of the roadway, the type and
dimension of the tires 12 etc. also hardly falsify the final result. It is therefore possible to
correct by correlation using load values (results) determined using the measured
variables measured on the wheel side, using the load value obtained from the torque
analysis"; para 0057 - "The measured values within one group of variables in each case
can then be subjected to a statistical correction method, for example the formation of
mean values, in order to determine the load therefrom more precisely");
“determining a corresponding statistical parameter of known object weights loading the asset” (para 0055 - "In FIG. 3, differences between the engine torques and calculated engine torques are plotted against the number n of measurements. By the formation of mean values and given a sufficient number of individual measurements (the number should be above a minimum number of, for example, 20 measurements), a sufficiently precise value is obtained for the engine torque. Given a known unladen weight, the load can therefore be determined easily from the engine torque"); 
“assigning an object weight to a load response of the set of load responses based on correlation of the at least one statistical parameter to the corresponding statistical parameter” (para 0058 - "the determined load values can be divided into
groups, for example the load values into the groups 0-200 kg, 201-400 kg, 401 to 600
kg etc. The determined values within the groups can then be averaged and correlated
with the associated mean values of the torque analysis. In this way, not only is a
comparison value or also calibration value/correction value obtained but rather a
plurality of calibration values at the same time. As a result, not only can an offset in the
load detection be corrected but also a change over time (increase) can be corrected by
correlation."; para 0081 - "The term "correlation" is to be understood as forming a
relationship between two or more measured values, wherein, if appropriate, statistical
methods are used here in order to evaluate the individual measured values or entire
measuring series. As a result of the correlation, the measured values or the values
obtained by means of statistical methods are corrected by measured values or results
(the load which is determined by means of one or more methods). As a result, more
precise values are acquired for the desired load which is to be determined, wherein the final result is obtained using a correction value. By means of plausibility checking or
probabilities it is possible to decide which of the correlated individual results is to be
given more weight. Measured information from the vehicle, for example from other
control devices, can also contribute to this decisively'').
	Kamamann is silent on:
“for a sample of traffic loading events”; “objects of unknown weight passing over the asset”; “of a population of objects assumed to be loading the asset”; and “inferring a structural health of the asset from observing the load response and the object weight”.
	However, Phares discloses:
“for a sample of traffic loading events” (para 0030 - "methods and systems for an
automated ambient traffic approach for determining load ratings of bridges under
ambient traffic. In one embodiment, multiple batches of strain responses induced by a
vehicle, such as five-axle trucks in a lane, are randomly selected from the SHM system
records. In one embodiment of the invention, multiple trucks may be randomly sampled
from a historical weight-in-motion (WIM) database"; para 0032 - "Unlike during
controlled testing, when a bridge is subjected to ambient traffic with unknown trucks,
both the bridge responses and the truck parameters should be considered as random
variables. In addition, bridge parameters such as member stiffnesses should also be
treated as random variables because of differences between construction and design,
variations in composite action level, and deterioration").
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify a method, disclosed by Kamamann, as
taught by Phares, to use the well-known statistical methods to estimate the load on a road or bridge during the traffic loading event and to elevate the safety of roads and
bridges operation.
	Both Kamamann and Phares are silent on:
“objects of unknown weight passing over the asset”; “of a population of objects assumed to be loading the asset”; and “inferring a structural health of the asset from observing the load response and the object weight”.
	However, Alizadeh discloses:
“objects of unknown weight passing over the asset”; “of a population of objects assumed to be loading the asset” (para 0188 – “Automatic traffic-control during the bridge inspection… determine whether there are queues either side and/or measure or estimate the number of vehicles within these (i.e. objects of unknown weight passing over the asset; i.e. a population of objects assumed to be loading the asset, added by examiner) to make decisions such that traffic management adapts to the actual scenario rather than being simple timed”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify a method, disclosed by Kamamann/Phares combination, as taught by Alizadeh, in order to apply the real-world situation of having multiple objects affecting an asset, to better estimate the state of the asset in terms of its health.
	Kamamann, Phares and Alizadeh are silent on:
“inferring a structural health of the asset from observing the load response and the object weight”.
	However, Lany discloses:
“inferring a structural health of the asset from observing the load response and the object weight” (para 0016 – “According to the invention, these aims are achieved by means of a method for monitoring the health status of one or more bridges under normal traffic condition, comprising: a) providing at least one sensing device per bridge configured to measure a physical quantity variation related to the integrity (i.e. inferring a structural health of the asset, added by examiner) of said one or said plurality of bridges; b) providing a fleet of heavy vehicles… c) acquiring a set of physical data related to the integrity of said one or said plurality of bridges from said at least one sensing device when at least one heavy vehicle of the fleet crosses one bridge”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify a method, disclosed by Kamamann/Phares/Alizadeh combination, as taught by Lany, in order to apply the real-world situation of having multiple objects affecting an asset, to better estimate the state of the asset in terms of its health.

	Regarding Claim 2:  Kamamann/Phares combination discloses the method of Claim1.
	Kamamann further discloses:
“the statistical parameter from the set of load responses” (para 0056 - "The advantage of the detection of the load by correlation with the torque analysis is that this method functions largely independently of aging influences. Other external interference variables, such as the surface of the roadway, the type and dimension of the tires 12 etc. also hardly falsify the final result. It is therefore possible to correct by correlation using load values (results) determined using the measured variables measured on the wheel side, using the load value obtained from the torque analysis"; para 0057 - "The measured values within one group of variables in each case can then be subjected to a statistical correction method, for example the formation of mean values, in order to determine the load therefrom more precisely");  (para 0060 - "the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load'); 
“comprises a mode of the set of load responses” (para 0060 - "the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median (i.e. examples of the mode, added by examiner) can then be formed, i.e. the load values (interpreted as load responses, added by examiner) can be correlated with one another in order to obtain the most precise possible value for the load');
“the corresponding statistical parameter of the known object weights loading the asset” (Fig. 3; para 0055 - "In FIG. 3, differences between the engine torques and calculated engine torques are plotted against the number n of measurements. By the formation of mean values and given a sufficient number of individual measurements (the number should be above a minimum number of, for example, 20 measurements), a sufficiently precise value is obtained for the engine torque. Given a known unladen weight, the load can therefore be determined easily from the engine torque");
“comprises a mode of the known object weights” (para 0060 - "the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median (i.e. examples of the mode, added by examiner) can then be formed, i.e. the load values (interpreted as object weights, added by examiner) can be correlated with one another in order to obtain the most precise possible value for the load'); and
“assigning the object weight to the load response” (para 0058 - "the determined
load values can be divided into groups, for example the load values into the groups 0-
200 kg, 201-400 kg, 401 to 600 kg etc. The determined values within the groups can
then be averaged and correlated with the associated mean values of the torque
analysis. In this way, not only is a comparison value or also calibration value/correction
value obtained but rather a plurality of calibration values at the same time. As a result,
not only can an offset in the load detection be corrected but also a change over time
(increase) can be corrected by correlation."; para 0081 - "The term "correlation" is to be
understood as forming a relationship between two or more measured values, wherein, if
appropriate, statistical methods are used here in order to evaluate the individual
measured values or entire measuring series. As a result of the correlation, the
measured values or the values obtained by means of statistical methods are corrected
by measured values or results (the load which is determined by means of one or more
methods). As a result, more precise values are acquired for the desired load which is to
be determined, wherein the final result is obtained using a correction value. By means
of plausibility checking or probabilities it is possible to decide which of the correlated
individual results is to be given more weight. Measured information from the vehicle, for
example from other control devices, can also contribute to this decisively').
“comprises assigning the mode of the known object weights to the mode of the set of the load responses” (para 0060 - "the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median (i.e. examples of the mode, added by examiner) can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load').

Regarding Claim 3:  Kamamann/Phares combination discloses the method of Claim1.
	Kamamann further discloses:
“the statistical parameter from the set of load responses” (para 0056 - "The advantage of the detection of the load by correlation with the torque analysis is
that this method functions largely independently of aging influences. Other external
interference variables, such as the surface of the roadway, the type and dimension of
the tires 12 etc. also hardly falsify the final result. It is therefore possible to correct by
correlation using load values (results) determined using the measured variables
measured on the wheel side, using the load value obtained from the torque analysis";
para 0057 - "The measured values within one group of variables in each case can then
be subjected to a statistical correction method, for example the formation of mean
values, in order to determine the load therefrom more precisely"; para 0060 - "the
corresponding load values can be determined from the torque analysis, and the
associated load values are likewise determined and grouped according to their absolute
value. Within the groups, statistical methods such as the mean value or median can
then be formed, i.e. the load values can be correlated with one another in order to
obtain the most precise possible value for the load');
“comprises a median of the set of load responses” (para 0060 - "the
corresponding load values can be determined from the torque analysis, and the
associated load values are likewise determined and grouped according to their absolute
value. Within the groups, statistical methods such as the mean value or median can
then be formed, i.e. the load values (interpreted as load responses, added by examiner)
can be correlated with one another in order to obtain the most precise possible value for
the load');
“the corresponding statistical parameter of the known object weights loading the asset” (para 0055 - "In FIG. 3, differences between the engine torques and calculated engine torques are plotted against the number n of measurements. By the formation of mean values and given a sufficient number of individual measurements (the number should be above a minimum number of, for example, 20 measurements), a sufficiently precise value is obtained for the engine torque. Given a known unladen weight, the load can therefore be determined easily from the engine torque"); 
“comprises a median of the known object weights” (para 0060 - "the
corresponding load values can be determined from the torque analysis, and the
associated load values are likewise determined and grouped according to their absolute
value. Within the groups, statistical methods such as the mean value or median can
then be formed, i.e. the load values (interpreted as object weights, added by examiner)
can be correlated with one another in order to obtain the most precise possible value for
the load'); and
“assigning the object weight to the load response” (para 0058 - "the determined
load values can be divided into groups, for example the load values into the groups 0-
200 kg, 201-400 kg, 401 to 600 kg etc. The determined values within the groups can
then be averaged and correlated with the associated mean values of the torque
analysis. In this way, not only is a comparison value or also calibration value/correction
value obtained but rather a plurality of calibration values at the same time. As a result,
not only can an offset in the load detection be corrected but also a change over time
(increase) can be corrected by correlation."; para 0081 - "The term "correlation" is to be
understood as forming a relationship between two or more measured values, wherein, if
appropriate, statistical methods are used here in order to evaluate the individual
measured values or entire measuring series. As a result of the correlation, the
measured values or the values obtained by means of statistical methods are corrected
by measured values or results (the load which is determined by means of one or more
methods). As a result, more precise values are acquired for the desired load which is to
be determined, wherein the final result is obtained using a correction value. By means
of plausibility checking or probabilities it is possible to decide which of the correlated
individual results is to be given more weight. Measured information from the vehicle, for
example from other control devices, can also contribute to this decisively");
“comprises assigning the median of the object weights to the median of the set of the load responses” (para 0060 - "the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load').  

Regarding Claim 4:  Kamamann/Phares combination discloses the method of Claim1.
	Kamamann further discloses:
“determining the statistical parameter from the set of load responses” (para 0056
- "The advantage of the detection of the load by correlation with the torque analysis is
that this method functions largely independently of aging influences. Other external
interference variables, such as the surface of the roadway, the type and dimension of
the tires 12 etc. also hardly falsify the final result. It is therefore possible to correct by
correlation using load values (results) determined using the measured variables
measured on the wheel side, using the load value obtained from the torque analysis";
para 0057 - "The measured values within one group of variables in each case can then
be subjected to a statistical correction method, for example the formation of mean
values, in order to determine the load therefrom more precisely");
“calculating a median and an inter-quartile range of the set of load responses; and calculating a confidence interval of the median” (para 0060 - "the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median (inter-quartile range and confidence interval are interpreted as directly connected with median value as calculated and used together in the statistical methods, added by examiner) can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load'); 
“determining the corresponding statistical parameter of the known object weights loading the asset” (para 0055 - "In FIG. 3, differences between the engine torques
and calculated engine torques are plotted against the number n of measurements. By
the formation of mean values and given a sufficient number of individual measurements
(the number should be above a minimum number of, for example, 20 measurements), a
sufficiently precise value is obtained for the engine torque. Given a known unladen
weight, the load can therefore be determined easily from the engine torque"),
“calculating a median of the known object weights” (para 0060 - "the
corresponding load values can be determined from the torque analysis, and the
associated load values are likewise determined and grouped according to their absolute
value. Within the groups, statistical methods such as the mean value or median can
then be formed, i.e. the load values (interpreted as object weights, added by examiner)
can be correlated with one another in order to obtain the most precise possible value for
the load');
“assigning the object weight to the load response” (para 0058 - "the determined
load values can be divided into groups, for example the load values into the groups 0-
200 kg, 201-400 kg, 401 to 600 kg etc. The determined values within the groups can
then be averaged and correlated with the associated mean values of the torque analysis. In this way, not only is a comparison value or also calibration value/correction
value obtained but rather a plurality of calibration values at the same time. As a result,
not only can an offset in the load detection be corrected but also a change over time
(increase) can be corrected by correlation");
“assigning the median of the object weights to a load response other than the median of the load responses, the load response being within the confidence interval” (para 0060 - "the corresponding load values can be determined from the
torque analysis, and the associated load values are likewise determined and grouped
according to their absolute value. Within the groups, statistical methods such as the
mean value (i.e. other than the median, added by examiner) or median (confidence
interval is interpreted as directly connected with median value as calculated and used
together in the statistical methods, added by examiner) can then be formed, i.e. the load
values can be correlated with one another in order to obtain the most precise possible
value for the load').  

Regarding Claim 5:  Kamamann/Phares combination discloses the method of Claim 4.
	Kamamann further discloses:
“assigning the object weight to the load response” (para 0058 - "the determined
load values can be divided into groups, for example the load values into the groups 0-
200 kg, 201-400 kg, 401 to 600 kg etc. The determined values within the groups can then be averaged and correlated with the associated mean values of the torque
analysis. In this way, not only is a comparison value or also calibration value/correction
value obtained but rather a plurality of calibration values at the same time. As a result,
not only can an offset in the load detection be corrected but also a change over time
(increase) can be corrected by correlation").
“assigning the median of the object weights to a maximum load response within the confidence interval” (para 0060 - "the corresponding load values can be
determined from the torque analysis, and the associated load values are likewise
determined and grouped according to their absolute value. Within the groups, statistical
methods such as the mean value or median (confidence interval is interpreted as
directly connected with median value as calculated and used together in the statistical
methods, added by examiner) can then be formed, i.e. the load values can be
correlated with one another in order to obtain the most precise possible value for the
load').

Regarding Claim 6:  Kamamann/Phares combination discloses the method of Claim 1.
	Kamamann further discloses:
“assigning additional object weights to additional load responses” (para 0055 -
" In FIG. 3, differences between the engine torques and calculated engine torques are plotted against the number n of measurements. By the formation of mean values and
given a sufficient number of individual measurements (i.e. assigning additional object
weights to additional load responses, added by examiner) (the number should be above
a minimum number of, for example, 20 measurements), a sufficiently precise value is
obtained for the engine torque. Given a known unladen weight, the load can therefore
be determined easily from the engine torque").  

Regarding Claim 7:  Kamamann/Phares combination discloses the method of Claim 1.
	Kamamann is silent on:
“monitoring changes in the load response assigned to the object weight over time; and detecting degradation of the asset based on the changes”.
	However, Phares discloses:
“monitoring changes in the load response assigned to the object weight over time; and detecting degradation of the asset based on the changes” (para 0030 -
" The FE model may be calibrated using each of the known trucks and relevant strain
responses, and the resulting calibrated FE model may be used to calculate a bridge
load rating. The results of the calibration and load rating may be derived and compared
to those (i.e. monitoring changes, added by examiner) using the Traditional Known
Truck Approach so as to select the best sampling strategy. According to one approach,
a sampling strategy with strain time histories (i.e. detecting degradation of the asset based on changes, added by examiner) having higher girder strain peaks and larger
gross vehicle weights is beneficial').
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify a method, disclosed by Kamamann, as
taught by Phares, to detect degradation of the asset based on the monitoring changes
in the load response, in order to better correlate load responses with one another and to
maintain the asset safe usage.

Regarding Claim 8:  Kamamann/Phares combination discloses the method of Claim 1.
Kamamann is silent on:
“wherein the asset is a road, a bridge, runway, a port wharf or a cable structure”.  
	However, Phares discloses:
“wherein the asset is a road, a bridge, runway, a port wharf or a cable structure” (para 0030 - "Continuous load rating of bridges with a Structural Health Monitoring
(SHM) system that relies on ambient traffic is an effective solution. It also provides a
timely indication of the need for bridge maintenance, repair, rehabilitation and
replacement. This present invention provides, for example, methods and systems for an
automated ambient traffic approach for determining load ratings of bridges under
ambient traffic.").
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify a method, disclosed by Kamamann, as
taught by Phares, to use the method applied to bridges, since the bridges are
vulnerable structures and need constant inspection to keep them safe for traffic.

Regarding Claim 9:  Kamamann/Phares combination discloses the method of Claim 1.
	Kamamann further discloses:
“wherein the objects comprise one or more of vehicles, pedestrians, planes, boats, cable cars, and ski lifts” (para 0010 - "An object of the invention is to provide a
system for detecting the load of a motor vehicle which reliably determines the current
load and, if appropriate, the load distribution").

Claims 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phares in view of Kamamann.
	
Regarding Claim 10:  Phares discloses:
“A system, comprising: sensors disposed on an asset and configured to measure a set of load responses of the asset for a sample of traffic loading events caused by objects of unknown weight” (para 0015 - "a system for in-situ determinations of bridge load ratings under ambient traffic. The system may include one or more deck bottom sensors operably connected to one or more bridge support members");
"a database of known object weights loading the asset" (para 0030 - "multiple trucks may be randomly sampled from a historical weight-in-motion (WIM) database").
	Phares is silent on:
“by objects of unknown weight passing over the asset; a population of objects assumed to be loading the asset; a processor configured to: determine at least one statistical parameter from the set of load responses; determine a corresponding statistical parameter of the known object weights loading the asset; assign an object weight to a load response of the set of load responses based on correlation of the at least one statistical parameter to the corresponding statistical parameter; and infer a structural health of the asset from observing the load response and the object weight.  
	However, Kamamann discloses:
“a processor configured to: determine at least one statistical parameter from the set of load responses” (para 0034 - "The measured values are passed on here to a
further-processing device (i.e. processor, added by examiner) (here an evaluation
device 23) and evaluated there by means of mathematical models. Finally, the actual
load is calculated therefrom as a final result"; para 0056 - "The advantage of the
detection of the load by correlation with the torque analysis is that this method functions
largely independently of aging influences. Other external interference variables, such as
the surface of the roadway, the type and dimension of the tires 12 etc. also hardly falsify
the final result. It is therefore possible to correct by correlation using load values
(results) determined using the measured variables measured on the wheel side, using
the load value obtained from the torque analysis"; para 0057 - "The measured values within one group of variables in each case can then be subjected to a statistical
correction method, for example the formation of mean values, in order to determine the
load therefrom more precisely");
"determine a corresponding statistical parameter of the known object weights loading the asset” (para 0055 - "In FIG. 3, differences between the engine torques and
calculated engine torques are plotted against the number n of measurements. By the
formation of mean values and given a sufficient number of individual measurements
(the number should be above a minimum number of, for example, 20 measurements), a
sufficiently precise value is obtained for the engine torque. Given a known unladen
weight, the load can therefore be determined easily from the engine torque"); 
“assign an object weight to a load response of the set of load responses based on correlation of the at least one statistical parameter to the corresponding statistical parameter” (para 0058 - "the determined load values can be divided into
groups, for example the load values into the groups 0-200 kg, 201-400 kg, 401 to 600
kg etc. The determined values within the groups can then be averaged and correlated
with the associated mean values of the torque analysis. In this way, not only is a
comparison value or also calibration value/correction value obtained but rather a
plurality of calibration values at the same time. As a result, not only can an offset in the
load detection be corrected but also a change over time (increase) can be corrected by
correlation."; para 0081 - "The term "correlation" is to be understood as forming a
relationship between two or more measured values, wherein, if appropriate, statistical
methods are used here in order to evaluate the individual measured values or entire measuring series. As a result of the correlation, the measured values or the values
obtained by means of statistical methods are corrected by measured values or results
(the load which is determined by means of one or more methods). As a result, more
precise values are acquired for the desired load which is to be determined, wherein the
final result is obtained using a correction value. By means of plausibility checking or
probabilities it is possible to decide which of the correlated individual results is to be
given more weight. Measured information from the vehicle, for example from other
control devices, can also contribute to this decisively'').
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify a method, disclosed by Phares, as taught
by Kamamann, to use the well-known statistical methods to estimate the load on a road
or bridge during the traffic loading event and to elevate the safety of roads and bridges
operation.
	Phares/Kamamann combination is silent on:
“by objects of unknown weight passing over the asset; a population of objects assumed to be loading the asset; infer a structural health of the asset from observing the load response and the object weight”.
	However, Alizadeh discloses:
“by objects of unknown weight passing over the asset; a population of objects assumed to be loading the asset” (para 0188 – “Automatic traffic-control during the bridge inspection… determine whether there are queues either side and/or measure or estimate the number of vehicles within these (i.e. objects of unknown weight passing over the asset; i.e. a population of objects assumed to be loading the asset, added by examiner) to make decisions such that traffic management adapts to the actual scenario rather than being simple timed”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify a method, disclosed by Kamamann/Phares combination, as taught by Alizadeh, in order to apply the real-world situation of having multiple objects affecting an asset, to better estimate the state of the asset in terms of its health.
Kamamann, Phares and Alizadeh are silent on:
“inferring a structural health of the asset from observing the load response and the object weight”.
	However, Lany discloses:
“inferring a structural health of the asset from observing the load response and the object weight” (para 0016 – “According to the invention, these aims are achieved by means of a method for monitoring the health status of one or more bridges under normal traffic condition, comprising: a) providing at least one sensing device per bridge configured to measure a physical quantity variation related to the integrity (i.e. inferring a structural health of the asset, added by examiner) of said one or said plurality of bridges; b) providing a fleet of heavy vehicles… c) acquiring a set of physical data related to the integrity of said one or said plurality of bridges from said at least one sensing device when at least one heavy vehicle of the fleet crosses one bridge”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify a method, disclosed by Kamamann/Phares/Alizadeh combination, as taught by Lany, in order to apply the real-world situation of having multiple objects affecting an asset, to better estimate the state of the asset in terms of its health.

Regarding Claim 15: Phares/Kamamann combination discloses the system of Claim 10.
Phares is silent on:
“wherein determining the statistical parameter from the set of load responses comprises: calculating a median and an inter-quartile range of the set of load responses; and calculating a confidence interval of the median, wherein the processor is configured to: calculate a median of the known object weights; and assign the median of the object weights to a load response other than the median of the load responses, the load response being within the confidence interval”.
	However, Kamamann discloses:
“wherein determining the statistical parameter from the set of load responses” (para 0056 - "The advantage of the detection of the load by correlation with the torque
analysis is that this method functions largely independently of aging influences. Other
external interference variables, such as the surface of the roadway, the type and
dimension of the tires 12 etc. also hardly falsify the final result. It is therefore possible to
correct by correlation using load values (results) determined using the measured
variables measured on the wheel side, using the load value obtained from the torque
analysis"; para 0057 - "The measured values within one group of variables in each case
can then be subjected to a statistical correction method, for example the formation of
mean values, in order to determine the load therefrom more precisely');
“comprises: calculating a median and an inter-quartile range of the set of load responses; and calculating a confidence interval of the median” (para 0060 - "the
corresponding load values can be determined from the torque analysis, and the
associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median 
(range and confidence interval are interpreted as directly connected with median
value as calculated and used together in the statistical methods, added by examiner)
can then be formed, i.e. the load values can be correlated with one another in order to
obtain the most precise possible value for the load');
“wherein the processor is configured to: calculate a median of the known object weights” (para 0060 - "the corresponding load values can be determined from the
torque analysis, and the associated load values are likewise determined and grouped
according to their absolute value. Within the groups, statistical methods such as the
mean value or median can then be formed, i.e. the load values (interpreted as object
weights, added by examiner) can be correlated with one another in order to obtain the
most precise possible value for the load'); and 
“assign the median of the object weights to a load response other than the median of the load responses, the load response being within the confidence interval” (para 0060 - "the corresponding load values can be determined from the
torque analysis, and the associated load values are likewise determined and grouped
according to their absolute value. Within the groups, statistical methods such as the
mean value (i.e. other than the median, added by examiner) or median (confidence
interval is interpreted as directly connected with median value as calculated and used
together in the statistical methods, added by examiner) can then be formed, i.e. the load
values can be correlated with one another in order to obtain the most precise possible
value for the load').
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify a method, disclosed by Phares, as taught
by Kamamann, to use the well-known statistical methods to estimate the load on a road
or bridge during the traffic loading event and to elevate the safety of roads and bridges
operation.

Regarding Claim 17: Phares/Kamamann combination discloses the system of Claim 10.
Phares is silent on:
“wherein the processor is configured to assign additional object weights to additional load responses”.
	However, Kamamann discloses:
“wherein the processor is configured to assign additional object weights to additional load responses” (para 0055 - "In FIG. 3, differences between the engine
torques and calculated engine torques are plotted against the number n of
measurements. By the formation of mean values and given a sufficient number of
individual measurements (i.e. assigning additional object weights to additional load
responses, added by examiner) (the number should be above a minimum number of, for
example, 20 measurements), a sufficiently precise value is obtained for the engine
torque. Given a known unladen weight, the load can therefore be determined easily
from the engine torque").
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify a method, disclosed by Phares, as taught
by Kamamann, to use the well-known statistical methods to estimate the load on a road
or bridge during the traffic loading event and to elevate the safety of roads and bridges
operation. 

Regarding Claim 18: Phares/Kamamann combination discloses the system of Claim 10.
Phares further discloses:
“wherein the processor is configured to: monitor changes in the load response assigned to the object weight over time; and detect degradation of the asset based on the changes” (para 0030 - "The FE model may be calibrated using each of
the known trucks and relevant strain responses, and the resulting calibrated FE model
may be used to calculate a bridge load rating. The results of the calibration and load
rating may be derived and compared to those (i.e. monitoring changes, added by
examiner) using the Traditional Known Truck Approach so as to select the best
sampling strategy. According to one approach, a sampling strategy with strain time
histories (i.e. detecting degradation of the asset based on changes, added by examiner)
having higher girder strain peaks and larger gross vehicle weights is beneficial').
	With regards to Claim 13, Kamamann/Phares combination discloses the claimed limitations as disclosed with regards to Claim 2.
With regards to Claim 14, Kamamann/Phares combination discloses the claimed limitations as disclosed with regards to Claim 3.
With regards to Claim 16, Kamamann/Phares combination discloses the claimed limitations as disclosed with regards to Claim 5.
With regards to Claim 19, Kamamann/Phares combination discloses the claimed limitations as disclosed with regards to Claim 8.
With regards to Claim 20, Kamamann/Phares combination discloses the claimed limitations as disclosed with regards to Claim 9.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Phares in view of Kamamann and in further view of US20190308693 to Lee (hereinafter Lee).

	Regarding Claim 11: Phares/Kamamann combination discloses the system of Claim 10.
Phares/Kamamann combination is silent on:
“wherein the sensors are optical sensors”.
	However, Lee discloses:
“wherein the sensors are optical sensors” (para 0198 - "In the present disclosure,
electric or optical measurement instruments are integrated to measure load, strain,
deformation, displacement, fatigue, crack, vibration, frequency or the like of the marine
structure (i.e. asset, added by examiner)"; para 0190 - "In the present disclosure, it is
revealed that the measurement instrument for measuring internal forces (for example,
sloshing load, flow load, pressure load, thermal load) and reactions of a structure (tor 
example, displacement, deformation, motion, walking, buckling, vortex) has a broad
meaning including a lidar using an electric or optical sensor”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify a method, disclosed by Phares/Kamamann
combination, as taught by Lee, in order to more easily detect the behavior and structural
changes in the asset using optical sensors as sensors easy to operate and monitor,
causing elevated safety of the structure.

Regarding Claim 12: Phares/Kamamann combination discloses the system of Claim 10.
Phares/Kamamann combination is silent on:
“wherein the sensors are fiber Bragg grating (FBG) sensors”.
	However, Lee discloses:
“wherein the sensors are fiber Bragg grating (FBG) sensors” (para 0026 - "in one
aspect of the present disclosure, there is provided a system for monitoring a physical
change of a marine structure, which includes a complex optical measuring instrument
configured to detect a behavior and structural change of the marine structure by using
at least one optical sensor by means of optical fiber Bragg grating").
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify a method, disclosed by Phares/Kamamann
combination, as taught by Lee, in order to more easily detect the behavior and structural
changes in the asset using very well-known fiber Bragg grating (FBG) optical sensors,
which are easy to operate and monitor, causing elevated safety of the structure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20060170535A1 to Watters et al. (hereinafter Watters) discloses sensor devices for structural health monitoring.
US20090132199A1 to Parker et al. (hereinafter Parker’199) discloses method for measuring the structural health of a civil structure.
US20160274001A1 to Parker et al. (hereinafter Parker ‘001) discloses method for measuring and modeling the process of prestressing concrete during tensioning/detensioning based on electronic distance measurements.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863